[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              June 28, 2007
                             No. 06-16122                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                 D. C. Docket No. 05-00518-CR-T-17MSS


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ANTONIO HURTADO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 28, 2007)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Antonio Hurtado 1 appeals his 235-month sentence for conspiracy to possess

three kilograms or more of ephedrine with intent to manufacture a controlled

substance, in violation of 21 U.S.C. §§ 846, 841(c). On appeal, Hurtado argues

that his sentence was unreasonable, within the meaning of United States v. Booker,

543 U.S. 220 (2005). After careful review, we affirm.

       When reviewing a sentence imposed by the district court, we first ensure that

the district court correctly calculated the Sentencing Guidelines range.                      United

States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005). We then review the

sentence for reasonableness in light of the properly calculated range and the 18

U.S.C. 3553(a) factors. United States v. Martin, 455 F.3d 1227, 1237 (11th Cir.

2006). Included among the § 3553(a) factors are (1) the nature and circumstances

of the offense; (2) the history and characteristics of the defendant; (3) the need to

reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense; (4) the need for deterrence; (5) the need to protect

the public; (6) the Sentencing Guidelines range; and (7) the need to avoid

unwanted sentencing disparities. 18 U.S.C. § 3553(a). We review only the final



       1
          The government says that the defendant’s given name is Orlando Gomez Soberanis. The
parties refer to the defendant as Antonio Hurtado, and that is the name under which this defendant
was indicted. In its brief, the government states that it has not yet amended the indictment to reflect
Hurtado’s given name. The judgment refers to the defendant as “Antonio Hurtado, True Name:
Orlando Gomez Soberanis.”

                                                  2
sentence for reasonableness, rather than each individual decision made during the

sentencing process.   Winingear, 422 F.3d at 1245.       Reasonableness review is

“deferential” and “the party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in light of both [the] record and the

factors in section 3553(a).”      United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005).

      The facts relevant to our reasonableness review are these. On December 1,

2005, Hurtado and three co-defendants were indicted for conspiring to possess a

listed chemical with the intent to manufacture a controlled substance, in violation

of 21 U.S.C. §§ 846, 841(c). Hurtado pled guilty and proceeded to sentencing.

      According to the presentence investigation report (“PSI”), sometime in

November 2005, Hurtado, co-defendants Araceli Payan-Morales and Fortino

Salto-Salgado, and a confidential informant (“CI”) met in Florida and discussed the

purchase of ephedrine, which is a methamphetamine precursor. At a subsequent

meeting, Salto-Salgado introduced co-defendant Nebo Oriosegy to the CI as his

partner in the ephedrine venture and stated that they had $200,000 to pay for the

ephedrine. Salto-Salgado had previously negotiated the purchase price of $50,000

per 25-kilogram container. About a week later, Salto-Salgado, Payan-Morales, and

Hurtado met the CI again and Salto-Salgado indicated that they had almost secured



                                         3
all of the funds necessary for the purchase. Three days later, on November 15,

2005, the CI met with Salto-Salgado, Payan-Morales, Oriosegy, and appellant

Hurtado to complete the sale. Salto-Salgado told the CI that the vehicle in which

Oriosegy and Payan-Morales had traveled to the meeting contained $100,000 in

cash. The vehicle subsequently was driven to a secure location, where $100,000 in

cash was found under the front seat. As instructed by Salto-Salgado, at the secure

location, two 25-kilogram canisters, which in actuality contained “sham”

ephedrine, were placed in the vehicle’s trunk. All four defendants then left the

secure location, with Oriosegy and Payan-Morales in the vehicle transporting the

canisters and Salto-Salgado and Hurtado following in a different vehicle. As the

defendants traveled toward Oriosegy’s residence, they were stopped and arrested.

      The presentence investigation report (“PSI”) recommended a base offense

level of 38, pursuant to U.S.S.G. § 2D1.11(a), (d), because Hurtado’s offense

involved more than three kilograms of ephedrine, and a 3-level downward

adjustment, under §§ 3E1.1(a), (b), because Hurtado accepted responsibility. With

an adjusted offense level of 35 and a criminal history category IV, Hurtado faced

an advisory Guidelines range of 235 to 293 months’ imprisonment. Because the

statutory maximum for Hurtado’s offense was 240 months’ imprisonment, his

sentencing range was 235 to 240 months’ imprisonment.



                                        4
      Over Hurtado’s objections, the district court adopted the PSI and found the

Guidelines range to be 235 to 240 months’ imprisonment. The court then provided

Hurtado with the opportunity to present mitigating evidence or argument.         In

response, defense counsel asked the court to consider the § 3553(a) factors and to

impose a 132-month sentence. The government contended that a sentence at the

low end of the applicable Guidelines range was appropriate. The district court also

considered Hurtado’s statement apologizing for his actions.       The court then

indicated that it had considered the advisory guidelines and all of the § 3553

factors and sentenced Hurtado to 235 months’ imprisonment followed by three

years of supervised release, noting that the sentence imposed was “sufficient but

not greater than necessary to comply with the statutory purposes of sentencing,”

and stating that Hurtado was a source of poison “[a]nd providing that for people in

this country is destroying our country.” The court indicated that Hurtado would be

eventually deported and ordered him to forfeit all applicable assets and property,

including $100,000 in U.S. currency. It also recommended that Hurtado receive

secondary education in English and Spanish, be placed in a 500-hour substance-

abuse counseling program, and receive vocational training in tailoring or auto body

work. This appeal followed.




                                         5
      On appeal, Hurtado argues the district court inadequately considered the §

3553(a) factors, in light of the following mitigating circumstances: (1) Hurtado

served only as an interpreter for co-conspirator Salto Salgado; (2) Hurtado had no

role in the decisionmaking or negotiations for the ephedrine sales; (3) Hurtado was

unaware of the amount of ephedrine or money involved; and (4) Hurtado neither

handled any ephedrine nor was in the vehicle transporting the ephedrine or money.

We are unpersuaded.

      From our review of the record, with particular attention to the sentencing

transcript, it is clear that the district court considered the Guidelines range, the

calculation of which Hurtado does not challenge in this appeal, and the § 3553(a)

factors, prior to imposing a within-range sentence. At the sentencing hearing, the

district court rejected Hurtado’s mitigating arguments that any role he played in the

offense was minor and that a sentence of 132 months was appropriate, instead

finding that he was a source of the poison that is destroying this country.

Moreover, the court recommended that Hurtado receive secondary education in

English and Spanish, be placed in a 500-hour substance abuse counseling program,

and receive vocational training in tailoring or auto body work. On this record,

Hurtado has not met his burden to establish that his sentence was unreasonable or

greater than necessary to achieve the purposes of sentencing under § 3553(a).

      AFFIRMED.


                                         6